Citation Nr: 1235370	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUE

Entitlement to service connection for residuals of facial injury, including broken teeth/loss of teeth. 



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from September 1977 to September 1980.

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that denied service connection for broken teeth.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge at the RO.  He later accepted a videoconference hearing, which was held in June 2012.  The Veteran was informed in September 2012 that no transcript of that hearing was obtainable and he was offered another hearing.  

The Veteran has recently responded to the offer of another hearing and he has expressed a desire for another hearing before a Veterans Law Judge sitting at the RO.  

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a "Travel Board" hearing at the local RO before a Veterans Law Judge of the Board pursuant to the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).

The Veteran need take no further action unless otherwise informed, but may submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


